Order entered September 21, 2017




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-00423-CV

                 LINDA DICKENS AND DICKENS LAW, LLC, Appellants

                                                V.

      JASON C. WEBSTER, P.C. D/B/A THE WEBSTER LAW FIRM AND JASON
                             WEBSTER, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-02907

                                            ORDER
       Before the Court is appellants’ September 6, 2017 motion for extension of time to request

reporter’s record and to file brief. We note that, by order dated August 7, 2017, we submitted the

appeal without the reporter’s record and directed appellants to file their brief within thirty days.

See TEX. R. APP. P. 37.3(c). To the extent appellants’ motion requests we vacate the August 7th

order, we GRANT the motion and VACATE the order. We also GRANT appellants’ motion to

the extent we ORDER appellants to file, no later than October 2, 2017, written verification

they have requested and paid or made arrangements to pay for the reporter’s record. We caution

appellants that failure to comply may result in the appeal being submitted without the reporter’s

record. See id. The deadline for filing appellants’ brief will be set once the reporter’s record is
filed or when the appeal is ordered submitted without the record if the requested verification is

not received.

           Based on appellants’ recitations in their motion, we ORDER Dallas County District

Clerk Felicia Pitre to file, no later than September 29, 2017, a supplemental clerk’s record

containing a copy of the (1) the trial court’s docket sheet; (2) the trial court’s June 7, 2017

amended order of dismissal; (3) the trial court’s July 19, 2017 order; (4) plaintiff’s motion to

strike defendant’s first amended counterclaim and third-party claim; and, (5) defendants’ motion

for clarification.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre and the

parties.




                                                    /s/    CRAIG STODDART
                                                           JUSTICE